Friess Associates observations for clients and Brandywine Funds shareholders March 31, 2010 Companies that Planned Ahead Now Pull Ahead as Conditions Improve Few see reason to believe the Federal Reserve intends to start lifting interest rates from their crisis-inspired lows anytime soon. The thinking is the central bank won’t risk sparking a market reaction that pushes rates too high too fast for mortgages to stay in a range that gives housing its best chance to get a boost from the spring selling season. The interest rate environment is telling investors that equities are an attractive asset class at a time when macro-level indicators that might hint toward which equities to own are far less instructive. As a result, many investors take a vague theme, from domestic government spending to the global economy’s impact on commodity prices, and run with it. While virtually all the companies we hold benefit from some broader trend, we approach isolating investment opportunities from the opposite direction. Our research gives us the kind of ground-level detail that not only helps us identify which companies to own but also provides unique perspective on the environment. As we enter the June quarter, we’re encouraged by what we see from the bottom up. The upshot of the individual-company interviews we conduct is that business conditions are clearlycontinuing to improve, though the trend is not uniform. Companies that enjoyed strong positions in their industries before the recession hold even stronger competitive positions now that the environment is more supportive. They had the foresight to plan for better days and the balance sheet strength to act on it. Weaker companies, which were forced to reduce their capabilities, in some cases just to survive, find themselves further behind. In most instances, their ability to dig themselves out is hamstrung by limited access to low-cost capital given their relatively unappealing financial conditions in a still-tight-fisted lending climate. It’s a situation we see playing out in the semiconductor industry, where last year more than two dozen fabrication facilities were shuttered and companiessuch as Qimonda and Spansion sought bankruptcy protection.
